Citation Nr: 0907137	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-34 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1951, and from January 1952 to April 1956.
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that assigned an 
increaesd rating of 20 percent rating for residuals of a low 
back strain. 


FINDING OF FACT

1.  The veteran's residuals of low back strain have been 
manifested by forward flexion limited to no less than 60 
degrees; extension limited to no less than 10 degrees; and 
left and right flexion and lateral rotation limited to no 
less than 30 degrees.  They have not been productive of any 
incapacitating episodes within the past 12 months.  Ankylosis 
associated with the service-connected residuals of low back 
strain has not been shown.

2.  The veteran's low back strain is manifested by 
neurological impairment in the right lower extremity which 
approximated no more than mild incomplete paralysis of the 
sciatic nerve.  The veteran's low back strain is not 
manifested by neurological impairment in the left lower 
extremity.


CONCLUSION OF LAW

1.  The criteria for a rating higher than 20 percent for 
residuals of a low back strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5237, 5242, 5243 (2008).

2.  The criteria for a separate 10 percent rating for 
neurological manifestations of a low back strain in the lower 
right extremity were met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2008); 38 C.F.R. §§ 3.321(b), 4.14, 4.25, 4.26, 
4.124a, DC 8720 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45 (2008).  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a (2008), Diagnostic Codes (DCs) 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).  DC 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010 (2008).  When, however, 
the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010 (2008).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, 
will warrant a rating of 10 percent; in the absence of 
limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1 (2008).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just. 38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

The Board has evaluated the veteran's residuals of low back 
strain under multiple diagnostic codes to determine if there 
is any basis to increase the assigned rating.  Such 
evaluations involve consideration of the level of impairment 
of a veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2008).

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides that a 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted when there is unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine to 30 degrees or less; or with favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a rating of 100 percent is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  For example, Diagnostic 
Code 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Disability ratings of 10 percent, 20 percent, and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate, or moderately severe in degree, respectively.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscle atrophy.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  
Diagnostic Code 8620 refers to neuritis of the sciatic nerve, 
and DC 8720 refers to neuralgia of the sciatic nerve.

The code for intervertebral disc syndrome (DC 5243), permits 
rating under either the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2008).  The Incapacitating Episode Formula 
provides that a 20 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Incapacitating episodes are defined as episodes requiring bed 
rest prescribed by a physician and treatment by a physician.  
A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a (2008).

The Board notes that rating of the veteran's lumbar spine 
disability on the basis of incapacitating episodes is not 
warranted because the evidence fails to establish that the 
veteran has incapacitating episodes requiring physician's 
care and physician-ordered bed rest.  Thus, the veteran's 
lumbar spine disability will be considered on the basis of 
the separate orthopedic and neurologic manifestations.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion. 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2 (2008).

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), spinal stenosis 
(5238), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in this case.

The veteran's lumbar spine disability has been rated as 20 
percent disabling under DC 5237, which contemplates 
lumbosacral strain.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, a higher rating of 40 
percent is warranted where there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

The veteran underwent two VA examinations.  At the March 2005 
VA examination, forward flexion of the lumbar spine was 60 
degrees.  He had no weakness in his extremities.  Deep tendon 
reflexes and sensation were symmetric bilaterally.  He had 
negative straight leg raise and no pathologic reflexes 
anywhere in his body.

At the March 2007 VA examination, forward flexion of the 
thoracolumbar spine was 80 degrees.  The veteran denied 
experiencing fatigue, decreased motion, weakness, or spasms.  
He complained of stiffness and pain, with the pain radiating 
into his right leg.  Both examinations show that he did not 
have thoracolumbar spine ankylosis.  

Under the specific numerical criteria found under the spinal 
regulations, the veteran's residuals of low back strain fail 
to satisfy the requirements for more than a 20 percent 
rating.  His ranges of motion fall squarely within the 
requirements for a 20 percent rating (forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height).  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2008).  Nor 
does the evidence establish that the veteran's residuals of 
low back strain are productive of ankylosis.  Thus, the Board 
finds that the criteria for a rating greater than 20 percent 
for the spine disability are not met under any of the 
applicable spinal rating criteria.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2008).  
However, the Board finds that the evidence does not show that 
pain, incoordination, fatigability, excess motion, or limited 
motion is present to the extent that the veteran would meet 
the criteria for a higher rating.

In sum, the Board finds that the weight of the credible 
evidence demonstrates the orthopedic manifestations of the 
veteran's low back strain warrant no more than a 20 percent 
rating for the period under consideration.  However, the 
Board finds that a separate 10 percent rating is warranted 
for the veteran's neurologic manigestations of the low back 
disability of lumbar radiculopathy in the right lower 
extremity.  38 C.F.R. § 4.124a, DC 8520 (2008).

VA treatment records dated from March 2006 to April 2006 show 
complaints of pain in his right upper leg and tingling in his 
right leg intermittently.  He complained of pain in the right 
posterior hip and low back area that radiated on down the 
lateral aspect of his right leg.  The examination revealed 
sensation to be intact to light touch throughout.  Motor 
strength was 5/5 throughout.  There was no showing of other 
sensory or reflex deficits.  The doctor stated that the 
veteran should apply for increase in service connection for 
his back condition with associated lumbar radiculopathy.  

A March 2007 VA spine examination revealed the veteran had 
full strength in all muscle groups in both lower extremities.  
The examination was negative for any complaints or clinical 
findings of weakness, numbness, or unsteadiness in the lower 
extremities.  The veteran stated that pain radiated into his 
right leg.  The veteran was able to walk more than one-fourth 
of a mile, but no more than one mile.  His muscle tone was 
noted to be normal, bilaterally.  The Lasegue's sign was 
positive on the right side.  

The findings in the VA medical records and March 2007 VA 
examination support a conclusion that the veteran has 
radiculopathy affecting his right lower extremity, which 
results in pain.  The Board therefore finds that the 
veteran's radicular symptoms in his right lower extremity are 
primarily sensory in nature and compatible with an incomplete 
paralysis of the sciatic nerve that is mild in degree.  
Accordingly, the Board finds that the veteran is entitled to 
an award of a separate 10 percent rating for the neurologic 
manifestations of his low back strain in his right lower 
extremity under DC 8520.

A higher disability rating is not warranted as the evidence 
fails to establish that the veteran's radiculopathy is of at 
least moderate severity.  As previously discussed, the 
veteran's main complaint has been pain radiating into his 
right leg reoccurring every one to six days and lasting from 
one to two days.  There is no evidence of muscle strength 
loss or atrophy, foot or ankle drop, or loss of bowel or 
bladder control.  Thus, the preponderance of the evidence is 
against finding that a disability rating in excess of 10 
percent per lower extremity is warranted for the veteran's 
neurologic manifestations (radiculopathy of the right lower 
extremity).  

In the absence of any complaints or clinical findings of 
radicular symptoms affecting the veteran's left lower 
extremity, the Board concludes that the evidence of record 
does not support an award of a separate rating for neurologic 
manifestations of his low back disability in his left lower 
extremity under DC 8520.  

The Bord has considered whether a higher rating might be 
warranted for any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that the orthopedic 
manifestations of the veteran's low back disability have 
warranted no more than a 20 percent rating since December 27, 
2004, the date of the claim for increase and the effective 
date of an increased to 20 percent rating.  Additionally, the 
Board finds that the weight of the credible evidence 
demonstrates that the veteran is entitled to a separate 10 
percent rating, but no higher, for the neurologic 
manifestations of his low back strain in his right lower 
extremity.  All reasonable doubt has been resolved in favor 
the veteran in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008). The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2005 and January 
2007; a rating decision in March 2005; and a statement of the 
case in October 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the June 2007 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating higher than 20 percent for the residuals of low back 
strain is denied.

A separate 10 percent rating for lumbar radiculopathy in the 
lower right extremity is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


